Citation Nr: 1717612	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  15-37 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Gregory M. Rada, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982. 

This matter comes before the Board of Appellants' Appeals (Board) on appeal from rating decisions of the San Diego, California, Department of Appellants Affairs (VA) Regional Office (RO).  In January 2015, the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for bilateral pes planus.  

In July 2015, the RO determined that new and material evidence had not been presented to reopen claims of entitlement to service connection for a bilateral knee (chondromalacia patella) disability, bilateral sensorineural hearing loss, and a back disability.  

In September 2016, the RO determined that new and material evidence had not been presented to reopen claims of entitlement to service connection for depression, and PTSD, and denied a claim for a TDIU.

The Board has recharacterized the claims for service connection for depression, and PTSD, more broadly, as a claim for "an acquired psychiatric disorder, to include PTSD."  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

In September 2016, the RO determined that new and material evidence had not been presented to reopen claims of entitlement to service connection for depression, and PTSD, and denied a claim for a TDIU.  That same month, a timely notice of disagreement was received as to these issues.  See 38 C.F.R. §§ 20.201, 20.302(a) (2016).  The AOJ has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  Thus, a remand of the Veteran's claim is not necessary at this time. 


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1994, the RO determined that service connection for bilateral hearing loss was not warranted.   

2.  In an unappealed decision, dated in November 2011, the RO determined that new and material evidence had not been received to reopen claims for service connection for bilateral chondromalacia patella, and bilateral pes planus; the RO also denied a claim for service connection for a back condition. 

3.  Additional, relevant service reports have been associated with the claims file since the RO's August 1994 and November 2011 decisions. 

4.  The Veteran does not have pes planus, a knee disability, a back disability, or hearing loss, that is related to his service.




CONCLUSION OF LAW

Pes planus, a knee disability, a back disability, and hearing loss, were not incurred or aggravated during the Veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts service connection is warranted for bilateral pes planus, a bilateral knee disability, a back disability, and bilateral hearing loss.  With regard to the claims for a knee disability and a back disability, he has not explicitly asserted that he has these disabilities due to any trauma or event during active duty service.  He has asserted that service connection is warranted for these disabilities on a secondary basis, as he believes they are related to his flat feet.  See 38 C.F.R. § 3.310 (2016).  

As an initial matter, the RO has previously denied claims for all of the disabilities in issue in previous and final decisions, dated in August 1994 (bilateral hearing loss), and in November 2011 (claims for service connection for bilateral chondromalacia patella, and bilateral pes planus).  See 38 U.S.C.A. § 7105(c) (West 2015).  The RO therefore characterized all of these claims as "new and material" claims.  See 38 C.F.R. § 3.156 (2016).  

At the time of the RO's August 1994 and November 2011 decisions, no service treatment reports were of record.  In October 2013, the RO issued a memorandum, in which it determined that the Veteran's service treatment records were unavailable, and that further requests would be futile.  See 38 U.S.C.A. § 5103A (b)(3); 38 C.F.R. § 3.159 (c)(2).  However, in September 2014, additional service treatment records, covering service in the Army National Guard only, i.e., other than active duty, were received.  These records include an entrance examination report, dated October 15, 1983, which is dated exactly one year after separation from active duty service.  The October 1983 entrance examination report shows that the Veteran was noted to have pes planus, and that he had hearing loss in the left ear, as defined at 38 C.F.R. § 3.383.  Given the foregoing, this is a case where additional relevant official service department records were received subsequent to the prior final rating decisions.  Under such circumstances, there is no need to undertake a new and material evidence analysis to determine if the claim should be reopened.  38 C.F.R. § 3.156 (c) specifically provides that in such a case the claim will be reconsidered on the merits.  Accordingly, the Board finds that the issues warrant a merits analysis, i.e., as claims for direct and presumptive service connection.

The Board further notes that subsequent to the most recent statements of the case, dated in October 2015 (bilateral pes planus), and in May 2016 (knee, back, and hearing loss), additional medical evidence has been received that has not been reviewed by the agency of original jurisdiction.  However, none of this evidence contains "pertinent" evidence, as defined at 38 C.F.R. § 20.1304 (c) (2016).  Accordingly, a remand for RO consideration is not required.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed.  Id.

Service connection may also be granted for arthritis, and an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016). 

"Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2016). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310.

The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 to 4 (medical condition or physical defect below the level of fitness for retention in military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The number "1" indicates a high level of fitness.  Id.  The "P" in PULHES stands for "Physical Capacity and Stamina."  The remaining letters stand for "Upper Extremities," "Lower Extremities," "Hearing and Ears," "Eyes," and "Psychiatric Condition."  Id.

The Veteran's discharge (DD Form 214) shows that his primary specialty title was unit supply specialist.    

The Veteran's service treatment records for his period of active duty are not of record.  The RO has determined that they are unavailable.  In such cases, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  However, in a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

Service treatment records associated with the Veteran's duty in the Army National Guard, are of record dated between 1983 and 1989.  This evidence includes an entrance examination report, dated October 15, 1983, which shows that the Veteran's ears, drums, "spine, other musculoskeletal," and lower extremities, were clinically evaluated as normal.  He was noted to have pes planus, and the part of the report titled "summary of defects" notes "none except for pes planus."  Audiometric test results show a 40-decibel loss at 500 Hz in his left ear.  His PULHES profile was evaluated as "1" in all categories.  In an associated "report of medical history," the Veteran indicated that he had a history of foot trouble, and "swollen or painful joints," and that he did not have a history of "ear, nose or throat trouble," hearing loss, recurrent back pain, or a "'trick' or locked knee."  He indicated that he had not consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years for other than minor illnesses.  He stated that he was in good health.  There are notations that "both knees ache with prolonged exercise or certain positions" and "no swelling X-rays negative."  There is also a notation "flat feet - painful at times."  

A National Guard "enlistment" examination report, dated in March 1989, shows that the Veteran's "spine, other musculoskeletal," and lower extremities, were clinically evaluated as normal.  He was noted to have cerumen in his left ear, with notations of "pes planus, functional mode" and "hallux valgus, mild."  Audiometric test results did not show hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  He was noted to have cerumen in the "summary of defects," and cerumen removal was recommended.  His PULHES profile was evaluated as "1" in all categories.  In an associated "report of medical history," the Veteran indicated that he had a history of foot trouble, and "swollen or painful joints," but he denied any history of "ear, nose or throat trouble," hearing loss, recurrent back pain, or a "'trick' or locked knee."  He indicated that he had not consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years for other than minor illnesses.  He stated that he was in good health.  This report notes "pes planus, asymptomatic," and that he denied any injury or illness.  

As for the post-active duty, non-service medical evidence, VA general medical, feet, joints, and audio, examination reports, dated in September and October of 1992, show that the Veteran complained of ongoing knee discomfort since 1979.  He also reported that he first became aware of his flat feet in 1979, that he had been given arch supports without any relief, and that he did not currently use arch supports.  He further reported having been a supply sergeant attached to an artillery unit for about 18 months and being exposed to a great deal of noise.  On examination the Veteran's ears were unremarkable.  Posture and gait were normal.  X-rays for the feet showed very low arches on non-weightbearing views, compatible with a history of pes planus, and moderate bilateral hallux valgus.  X-rays of the knees showed borderline narrowing of the patellae compatible with a history of chondromalacia patellae.  The diagnoses were chondromalacia of the patella, pes planus, symptomatic, and mild bilateral hallux valgus deformity.  Audiometric test results did not show hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  

VA progress notes, dated between 2000 and 2016, show that beginning in September 2000, the Veteran was noted to have flat feet.  

Beginning in 2001, he complained of knee symptoms, and was noted to be obese, with a history of "chronic right knee pain from military," and "auto accident, LBP (low back pain), 1988."  See e.g., VA progress notes, dated in August 2001 and October 2010.  

In May 2006, he reported a one-month history of a back injury, with an report that he had "reinjured' his back in April 2006 while lifting truck tires.  It was noted that he was "currently being followed by worker comp" (worker's compensation).  

A July 2006 report notes that he was undergoing physical therapy, with slow improvement, and that his letter for 30 days disability was not approved "since it did not come from a physician within the city disability network."

Reports, dated beginning in 2010, note degenerative changes of the lumbar spine, based on imaging studies.  On several occasions, the Veteran stated that he "thinks all his back pain, knee pain, and foot pain stem from his flat feet.  He has had flat feet all his life."  See e.g., VA progress note, dated in October 2010.  There are several notations that a history of flat feet may contribute to, and be the cause of, his continued back pain and knee pain.  See e.g., VA progress note, dated in April 2011.  X-rays for the feet, taken in July 2013, contain an impression noting mild osteoarthritis of the first MTP joint, stable pes planus, and mild hallux valgus and metatarsus primus varus.  

A June 2016 report notes that the Veteran was going the gym four times per week, "doing cardio, treadmill, etc.," that he "states he is already feeling benefits of not drinking and exercise," and that he reports he is going out of town and that he plans to take his headphones so he can go for walks daily.

For all claims, service treatment records for the Veteran's active duty service are not of record, and have been determined to be unobtainable.   Therefore, a chronic condition is not shown during service.  38 C.F.R. § 3.303(a), (b); Cromer v. Nicholson, 19 Vet. App. 215 (2005).

With regard to the claim for bilateral pes planus, in October 1983, one year following separation from active duty, he was first noted to have pes planus.  To the extent that the Veteran asserts a continuity of symptomatology, he is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no competent and credible opinion of record in favor of the claim.  There is no evidence to show that arthritis of either foot was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  
Of note, in his claim in 1992, the Veteran indicated that his pes planus had been aggravated by his service.  However, a later treatment record noted that the Veteran's pes planus was asymptomatic, making it unclear how the condition, which had been present from birth, was permanently aggravated by military service.

Accordingly, the claim must be denied.  

With regard to the claim for a bilateral knee disability, the Veteran first complained of knee symptoms in his October 1983 Army National Guard examination report, however, his lower extremities were clinically evaluated as normal, and X-rays were negative.  The earliest post-service medical evidence of a knee disability is found in the September 1992 VA examination report (diagnoses of chondromalacia of the patella).  There is no competent and credible opinion of record in favor of the claim.  There is no evidence to show that arthritis of either knee was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be denied.

With regard to the claim for a back disability, the Veteran's "spine, other musculoskeletal" was clinically evaluated as normal in October 1983 and March 1989.  The Veteran first complained of back symptoms beginning in 2001.  There is evidence of a post-service back injury, specifically, there are several notations in VA progress notes indicating that he has a history of low back pain associated with an auto accident in 1988.  The evidence further indicates that he sustained a back injury at his job in April 2006 while lifting truck tires.  Reports, dated beginning in 2010, note degenerative changes of the lumbar spine, based on imaging studies.  There is no competent and credible opinion of record in favor of the claim.  There is no evidence to show that arthritis of the back was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be denied.

Finally, with regard to the claim for bilateral hearing loss, the Veteran was shown to have left ear hearing loss in an October 1983 service examination report associated with National Guard duty.  However, he denied a history of hearing loss at that time.  Thereafter, a National Guard examination report, dated in March 1989, shows that he did not have hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385, and he again indicated that he did not have a history of hearing loss.  Although there are complaints of hearing loss in VA progress notes, there are no audiometric test results of record dated after March 1989, and no evidence to show that the Veteran has hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  The Board therefore finds that the preponderance of the evidence shows that the Veteran does not currently have this disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Accordingly, the claim must be denied.

In reaching these decisions, the Board has considered a statement from Dr. T.D., dated in April 2015, in which it is stated that the Veteran sent in "outside medical records from when he was in the service and shortly after discharge," with "a note dated October 16, 1983 that documents hearing loss."  

Dr. T.D. concluded:

So more likely than not his hearing loss occurred while in the service.  In regards to his knee pain, the patient has pes planus which can cause alteration in gait and increased strain on his knees.  He currently is suffering from knee problems which is as likely as not related to a condition that occurred while in the service.
 
The Board finds that this evidence warrants no probative value.  To the extent that Dr. T.D. indicates that his opinion is based on a review of "medical records from when he [the Veteran] was in the service," no service treatment records from the Veteran's active duty are of record.  There is also no indication that Dr. T.D. reviewed the Veteran's entire claims file, or based any of the opinions on any detailed and reliable medical history.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  With regard to hearing loss, there is no mention of the fact that right ear hearing loss was not shown in the October 1983 National Guard examination report, that hearing loss was not shown in either ear on the March 1989 National Guard examination report, or that there are no current audiometric examination reports of record to show that the Veteran currently has hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  McLain.  

With regard to the claim for the knees, no inservice trauma has been claimed, nor is a knee condition shown for many years after service, and the basis for this opinion is unclear.  To the extent that Dr. T.D. states that the Veteran has an abnormal gait due to pes planus, this is contradicted by the findings in the medical evidence.  This evidence shows that overall, there are no less than 16 findings in VA progress notes to show that the Veteran's gait was normal.  See also June 2016 VA progress note (indicating that the Veteran is going to the gym "doing cardio, treadmill, etc.,").  A June 2016 report notes use of a crutch as a cane, however, this was due to diabetic neuropathy.  Therefore, this opinion appears to have been based on an inaccurate history, and it lacks sufficiently supporting bases and explanations, such that it warrants no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have bilateral pes planus, a bilateral knee disability, a back disability, or bilateral hearing loss, due to his service, and that the claims must be denied.  

To the extent that the Veteran may argue that his back and knee disabilities were caused or aggravated by his pes planus, as the Board has determined that service connection for pes planus is not warranted, and there is no underlying service-connected disability upon which these claims may be based.  See 38 C.F.R. § 3.310.  Accordingly, service connection for back and knee disabilities is not warranted on this basis.

With regard to the appellant's own contentions, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, no service treatment records for the Veteran's active duty are of record, and there is no basis to find that a chronic condition is shown during active duty service.  The post-active duty service and nonservice medical records have been discussed.  The Board has determined that hearing loss is not currently shown.  There is no competent and probative opinion of record in support of any of the claims.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service, or "what should be" a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.   See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  In this regard, the Veteran's service treatment records for his active duty service have been determined to be unobtainable.  VA has obtained the Veteran's service treatment records from his National Guard duty, and VA records.  Although the Veteran has not been afforded examinations, and etiological opinions have not been obtained, no service treatment records from the Veteran's active duty are of record, nor are they otherwise obtainable.  Hearing loss is not currently shown.  There is no competent and probative opinion of record in support of any of the claims.  Accordingly, a remand for examinations and/or etiological opinions is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for bilateral pes planus, a bilateral knee disability, a back disability, and bilateral hearing loss, is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


